PER CURIAM.
The petitioner, Eva Mae Brown, has by her petition for certiorari brought for review an order of the Circuit Court of the Eleventh Judicial Circuit which affirmed petitioner’s conviction in the Municipal Court of the City of Miami Beach. Petitioner was arrested upon a charge that she did at the time and place specified “offer to commit, commit or engage in prostitution, which act is recognized by the laws of this state as a misdemeanor, to wit: FS 796.07(3) (A)”. Petitioner was convicted in the municipal court upon evidence that she had performed certain lewd and lascivious acts for pay. She appealed her conviction to the circuit court and presented as a point of reversal the contention that the act she was charged with was not a violation of the statute she was charged with violating. Section 796.07(1) (a), Fla.Stat., F.S.A., describes prostitution as follows:
“to include the giving or receiving of the body for sexual intercourse for hire, and shall also be construed to include the giving or receiving of the body for licentious sexual intercourse without hire.”
We conclude that the circuit court departed from the essential requirements of law when it failed to hold that the lewd and lascivious act proved was outside the statutory definition of prostitution. Cf. Williams v. State, 92 Fla. 125, 109 So. 305 (1926). Accordingly, the order of the circuit court affirming petitioner’s conviction is quashed and the cause is remanded to the circuit court with directions to reverse petitioner’s conviction upon the grounds herein set forth.
It is so ordered.